1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRYAN E. RANSOM,                             Case No. CV 17-4762-DSF (KK)
11                             Plaintiff,
12                        v.                       ORDER ACCEPTING FINAL
                                                   FINDINGS AND
13    LOWE, ET AL.,                                RECOMMENDATION OF UNITED
                                                   STATES MAGISTRATE JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative Complaint,
18   the relevant records on file, and the Final Report and Recommendation of the United
19   States Magistrate Judge. No objections have been filed. The Court accepts the
20   findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice and without leave
                                           eave to amend.
                                                   amend.
23   Dated: March 25, 2019
24
                                               HONORABLE DALE S. FISCHER
25                                             United States District Judge
26
27
28
